Citation Nr: 1034920	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to schizophrenia, claimed as a mental 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  
The Veteran also served in the National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In an unappealed June 2002 decision, the RO most recently 
denied the Veteran's application to reopen a claim of entitlement 
to service connection for schizophrenia.

2.  The evidence added to the claims file since that June 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1103 (2009).

2.  The Veteran has not submitted new and material evidence and 
so the cause of death claim cannot be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Additionally, in cases 
where the Veteran is attempting to reopen a previously denied 
claim, the VCAA requires the Secretary to look at the bases for 
the denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection, which were found to be insufficient in the 
previous denial.  The Veteran must also be notified of what 
constitutes "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In September 2004, the Veteran received a notice letter that 
advised him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the Veteran, what information and evidence would be 
obtained by VA, informed the Veteran of the new and material 
evidence requirement for reopening the claim, and informed him 
that the prior denial was because "there was no competent 
medical evidence to establish a nexus between any mental disorder 
and active military service."

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Despite the inadequate notice 
provided to the veteran on these latter two elements, however, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, as the Board concludes below 
that the Veteran has not submitted new and material evidence 
sufficient to reopen the underlying claim of entitlement to 
service connection for schizophrenia, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.

The Board notes that VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence and, therefore, does not apply to 
this claim.  38 U.S.C.A. § 5103A.

New and Material Evidence

The Veteran's claim for service connection for schizophrenia was 
originally denied by the Board in a decision dated December 1999 
on the basis it was not well grounded.  The Veteran filed a 
petition to reopen the claim in December 2001, which might 
reasonably be interpreted as a request for readjudication of the 
claim of entitlement to service connection pursuant to section 7 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099.  The RO denied the Veteran's claim 
in a June 2002 rating decision for lack of new and material 
evidence.  The Veteran did not appeal that decision and it also 
became final.  See 38 C.F.R. § 20.1103.  Because there is no 
argument that the Veteran did not receive notice of the June 2002 
rating decision, it became final based on the evidence of record.  
See Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008).

At the time of the June 2002 rating decision, the evidence of 
record included service treatment records, VA hospital records 
from September 1993 to December 1993 and VA outpatient records 
from August 1983 to September 1993.  The evidence of record also 
included Social Security Administration (SSA) records, and 
additional VA treatment records dated from September 1993 to 
December 2001, from June 2001 to November 2001 and from April 
2002 to May 2002.  This rating decision found that the additional 
evidence failed to provide a medical nexus opinion linking the 
Veteran's schizophrenia to his military service.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the June 2002 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-3 (1992).

Evidence received since the June 2002 rating decision includes 
SSA records, duplicative copies of service treatment records from 
1982 to 1983, additional VA treatment records from November 2005, 
outpatient treatment records from March 1985 to June 1985 and 
transcript of the May 2008 decision review officer hearing.

As the service treatment records and the SSA decision were 
already considered in the previous denial, these records do not 
satisfy the newness requirement.  To the extent that the 
resubmitted SSA records also contain more recent medical records, 
these records satisfy the newness requirement.  These records 
contain treatment records from February 1998 to July 1999 relate 
to the Veteran's current physical and mental health and do not 
offer a medical nexus opinion with regard to the etiology of the 
Veteran's schizophrenia.  Therefore, they are not material.

The additional VA treatment record from November 2005 is new in 
that it was not in the claims file at the time of the June 2002 
rating decision.  This record reflects a mental health follow-up 
visit.  No opinion regarding the etiology of the Veteran's 
schizophrenia is offered in this record.  Therefore, it is not 
material.

The records from March 1985 to June 1985 show treatment for 
adjustment disorder-transient situational disturbance.  This 
record was not considered at the time of the previous denial and 
is thus new.  However, these records postdate the Veteran's 
service by two years and do not contain a diagnosis of 
schizophrenia.  Therefore, they are not material to the issue of 
whether there is a medical nexus between the Veteran's 
schizophrenia and his active military service.

Finally, the transcript of the May 2008 decision review officer 
hearing contains testimony that is a repetition of evidence 
already of record and considered in the previous denial.  
Specifically, this testimony repeats claims made in the Veteran's 
June 2002 statement, which was considered in the June 2002 rating 
decision.  To the extent that the testimony relates to an in-
service injury and in-service symptoms, including whereby the 
Veteran was struck with a beer bottle, that incident, as recorded 
in his service treatment records, was part of the record at the 
time prior determinations.  As this evidence is redundant of 
evidence already of record, it does not satisfy the newness 
requirement.

Consequently, because there is no competent evidence which 
establishes that the Veteran's schizophrenia was related to his 
military service, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
Therefore, the Board finds that the Veteran's attempt to reopen 
his claim of entitlement to service connection for schizophrenia 
is unsuccessful.


ORDER

New and material evidence has not been received sufficient to 
reopen a claim of entitlement to service connection for 
schizophrenia; the appeal is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


